Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148060                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                 Bridget M. McCormack
            Plaintiff-Appellant,                                                                         David F. Viviano,
                                                                                                                     Justices
  v                                                                SC: 148060
                                                                   COA: 311270
                                                                   Montcalm CC: 2010-013581-FC
  STEVEN WARREN STEWART,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 15, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 26, 2014
           t0319
                                                                              Clerk